Title: To Thomas Jefferson from Christiaan Hendrik Persoon, 15 December 1807
From: Persoon, Christiaan Hendrik
To: Jefferson, Thomas


                        
                            Monsieur le Président,
                            Paris le 15. Decemb. 1807.
                        
                        C’est comme á l’envi que les deux mondes s’empressent de
                            Vous faire hommage des productions de l’esprit et des arts qui tendent à illustrer la destinée de l’espèce humaine.
                        Permettez, Monsieur le Président, que je joigne mes foibles accens aux acclámations universelles que vous
                            decernent le titre de Protecteur des Lettres, en Vous fesant offrande d’un exemplaire d’un ouvrage sur la Botanique qui senble devoir vous interesser comme savant et comme Chef
                            d’une grande Nation á qui rien echappe de ce qui peut aggrandir la somme du bonheur public.
                        Je suis avec un profond réspect Monsieur Vôtre trés humble et trés obéissant Serviteur
                        
                            C. H. Persoon, Dr.
                        
                    